Citation Nr: 1750296	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  09-50 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disability, including as due to service-connected chondromalacia patella of the left knee (left knee disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






INTRODUCTION

The Veteran had active military service from August 1972 to August 1975.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for chondromalacia patella of the left knee and denied service connection for a right knee disability.

In an August 2014 decision, the Board denied an initial rating higher than 10 percent for the Veteran's service-connected left knee disability.  At that time, and in April 2016, the Board remanded his service connection claim regarding his right knee to the Agency of Original Jurisdiction (AOJ) for further development.


FINDING OF FACT

The probative medical and other evidence of record demonstrates that the Veteran has a current diagnosis of right knee arthritis and he has had continuous right knee symptomatology since his active service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability, diagnosed as osteoarthritis, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

Contentions

The Veteran contends that he has a right knee disorder that is due to his parachute jumps in service.  See 8/31/07 VBMS VA 21-4138 Statement in Support of Claim.  In June 2014, his representative raised the issue of service connection for the right knee as due to the service-connected left knee disability, according to the August 2014 Board remand at page 11.  Service connection for chondromalacia patella of the left knee was granted in the September 2006 rating decision and is currently evaluated as 10 percent disabling.

The Veteran states that his jumping, running, and training parachute landing falls (approximately 50 per month) in service while a paratrooper in the 82nd Airborne Division traumatized his ankle, knee, hip, and back joints, and that he had a hip replacement.  See 4/22/09 VBMS Correspondence; 12/22/09 VA 9 Appeal to Board of Appeals, page 4.  He believed that both his knees had the same pressure in service, and both had shin splints, showed signs of Osgood Schlatter's disease, and were treated by military physicians and private orthopedic surgeons.  He states that, "to this day they have the same diagnosis," and both deteriorated at the same rate.  The Veteran asserts that his bilateral knee deterioration "had to have started at approximately the same time frame to be at the same situation they are at now."  See 4/22/09 VBMS Correspondence; see also 12/22/09 VBMS VA 9 Appeal to Board of Appeals.

Additionally, the Veteran reports that, in 1975, he sought treatment for knee pain at the Hampton VA medical center (VAMC).  See 12/22/09 VBMS VA 9 Appeal to Board of Appeals, page 8.  Sometime later, he returned and requested his medical records and was advised that no records (of his treatment) were found in the system.  The Veteran was told that not all past records were transferred to the data base if the patient was not seen for a certain period of time and it would be almost impossible to recover records.

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007), overruled on other grounds Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In Walker, the Federal Circuit held that regulations providing for service connection based on continuity of symptomatology only applied to chronic diseases specifically listed in 38 U.S.C.A. § 1101, that included arthritis.

A layperson is competent to report on the onset and continuity of his current symptomatology.  See 38 C.F.R. § 3.159(a); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury; or for the degree of aggravation of a non-service-connected disability, by a service-connected disability.  38 C.F.R. § 3.310(a), (b) (2016).  By regulation, VA has placed additional limitations on grants of service connection based on the basis of aggravation.  38 C.F.R. § 3.310(b).

In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. at 465.

The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts

The Veteran's service personnel records show that he was assigned to the Headquarters of the XVIII Airborne Corps and Fort Bragg, North Carolina, but do not specifically discuss parachute training or his parachute jumps.  See e.g., 6/23/16 VBMS Military Personnel Record (1st set), pages 2, 18; 6/23/16 VBMS Military Personnel Record (2nd set), pages 18-22, 24-27.  In an August 2005 response to his inquiry, the Chief of the Military Awards Branch of the U.S. Army Human Resources Branch advised that to determine if the Veteran was entitled to the Airborne Badge, it required a copy of any official military documentation that notes his assignment to, and completion of, Airborne School.  See 6/23/16 VBMS STR-Medical, page 7.  Such documentation is not in his personnel records.

Service treatment records reflect that the Veteran was seen for what appear to be left knee problems in May 1973, that were diagnosed as Osgood-Schlatter's.  See 5/17/06 VBMS STR-Medical Photocopy, page 6.  In July 1974, he was treated for shin splints of both lower extremities and, in July 1975, the Veteran was seen regarding his left knee Osgood-Schlatter's disease.  Id, at 7-9.

The post service medical evidence includes a July 2003 VA primary care initial visit record showing that the Veteran had "CMP" (chondromalacia patella) of the knees.  See 10/11/16 VBMS CAPRI (4th set), page 64.  In September 2003, his physician noted that the Veteran's knees were getting more painful with movement, and a history of "PFS" (patellofemoral syndrome) and CMP was noted, for which an ortho consult and knee brace were planned.  Id. at 46-47.  A February 2004 primary care record shows an assessment of degenerative joint disease of the knees.  Id. at 25.

A March 2004 VA orthopedic surgery note includes an impression of early degenerative joint disease of the right knee.  See 12/22/09 VBMS Medical Treatment Record Government Facility, page 7.

An April 2004 VA orthopedic consult describes the Veteran's problems with his knees since he was 17 years old.  See 10/11/16 VBMS CAPRI, pages 11-12.  The examining surgeon noted that the Veteran was in the military service at that time as a paratrooper, started having pain and stiffness in his knee, and was diagnosed with Osgood-Schlatter's disease, that was treated with medication and rest as necessary.  The Veteran left the military service in 1975 and "continued to have problems with his knees."  Id.  

The report indicates that the Veteran became a manager dealing with heavy duty truck parts, and had to lift motors, tires, and heavy objects.  "His knees, including the right one, started to give him the same problems with pain, stiffness, and buckling", and in the past he was treated by a private orthopedic surgeon.  Id.  A magnetic resonance image (MRI) of the Veteran's right knee in 2001 was reported to have evidence of chondromalacia of the patella.  He was treated accordingly for both knees.  As far as his knee was concerned, he continued to have the buckling episodes.  The Veteran wore some kind of elastic soft knee braces he thought helped him and he used a cane in addition to the braces.  

Examination showed that the Veteran walked with an antalgic gait, more on the left side.  He used a cane to ambulate.  There was no swelling or effusion in the knee joint.  There was a considerable amount of grating, crepitation, and tenderness on patellar motion in both knees.  The right knee showed full range of motion, no effusion, and intact ligament stability.  There was some quadriceps weakness on both sides.  X-rays of both knees were obtained in October 2003, that showed minimum joint space narrowing.  The diagnosis was chondromalacia and degenerative arthritis of the knees.

Knee pain was noted July 2005, and osteoarthrosis involving the knee (left or right not specified), was noted August 2005.  See 6/14/06 VBMS Medical Treatment Record Government Facility, pages 28, 30.

According to a July 2006 primary care record, the Veteran had the onset of back pain "while still in the military and...bilateral knee pain for the same duration."  See 10/11/16 VBMS CAPRI (5th set), page 11.  Knee X-rays demonstrated chondromalacia.  The impression included knee arthralgia.

Diffuse arthralgias involving the knees were reported in March 2007.  See 10/11/16 VBMS CAPRI (5th set), page 2.

A July 2007 VA ortho surgery record includes a history of bilateral knee pain for several years and an assessment of osteoarthritis of the right knee.  See 10/11/16 VBMS CAPRI (1st set), page 12-13.  In August 2007, the Veteran had bilateral corticosteroid injections of his knees.  See 10/11/16 VBMS CAPRI, page 2.

A March 2008 VA examiner noted the Veteran's stated history that he was seen during his active duty career for Osgood-Schlatter's disease of the left knee joint and also had some mild findings of similar disorder in his right knee joint.  The examiner was unable to review the Veteran's medical records to confirm the history.  The Veteran reported that he worked as a paratrooper in the Army and was discharged at the rank of specialist 4.

An April 2008 MRI of the Veteran's right knee showed knee joint effusion, grade 2 or 3 prepatellar chondromalacia, and a medial meniscus tear.  See 12/22/09 VBMS Medical Treatment Record Government Facility, page 8.

August 2010 VA outpatient records reflect the Veteran's report of right knee pain and that his knees gave out.  See 9/2/14 VBMS Medical Treatment Record Government Facility (Durham VAMC), pages 226-227.

In April 2016, the Board acknowledged that the Veteran failed to report for a VA examination in September 2014 but recognized the confusion regarding his current address.  Thus, in April 2016, the Board remanded his case, in part, to verify his address and afford him a new VA examination.  The Veteran failed to report for VA examination scheduled in September 2016 although the AOJ did not verify his address as directed by the Board.  See 9/7/16 VBMS VA 21-2507a Request for Physical Examination; 10/3/16 VBMS Deferred Rating; see also Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders).

Different contact information for the Veteran appears in a February 2017 examination request but mail sent to that address was returned as undeliverable.  See 8/26/16 VBMS VA 21-2507a Request for Physical Examination; 2/27/17 VBMS VA 21-2507a Request for Physical Examination; 3/20/17 VBMS Returned Mail.  

On April 27, 2017, the Veteran verified his current address and stated that he had no knowledge of a prior VA examination appointment.  4/27/17 VBMS VA 27-0820 Report of General Information.  He reported that his car was stolen and he would try to coordinate with a friend or family member to take him to a VA examination.  The Veteran failed to report for the VA examination scheduled in May 2017 in conjunction with his claim.  The Board finds that the Veteran failed to report to the scheduled May 2017 VA examination without good cause.  See 38 C.F.R. § 3.655 (b) (2016).  As such, his claim must be rated based upon the evidence of record.

The Veteran has provided competent statements of continuously recurring right knee symptoms since active service.  Jandreau v. Nicholson, 492 F.3d at 1376-77.  His statements in this regard are essentially consistent with the circumstances of his service and the reports he continuously provided physicians from whom he sought treatment of right knee symptoms.  See e.g., Rucker v. Brown, 10 Vet. App. 67, 73 (1997); Fed. R. Evid. 803 (4) and Note to Paragraph (4) (indicating that a statement made for purposes of obtaining treatment possess inherent credibility in light of a claimant's strong motivation to be truthful); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (holding that the Federal Rules of Evidence are important, guiding factors that may be used by VA adjudicators in evaluating the probative value of a medical opinion).  The Board finds the Veteran's statements to his treatment providers and the medical records of his treatment during the appeal period highly probative.

There are no specific service treatment records regarding the Veteran's right knee.  He reported seeking treatment after discharge at the Hampton VAMC in 1975, although that facility had no records of his treatment prior to 2003.  See 7/6/17 VBMS VA 27-0820 Report of General Information.  However, the absence of documented complaints is not dispositive.  In general, the Board may not rely on the absence of evidence as substantive negative evidence, the exception being when there is an evidentiary basis establishing that a fact in question would ordinarily have been recorded in the document or documents in question.  See Horn v. Shinseki, 25 Vet. App. 231, 239 & n. 7 (2012).

The Veteran has made consistent statements during the appeal regarding right knee pain and treatment since service.  The post service medical records are not entirely consistent with the Veteran's testimony, but he explained that he sought private medical treatment for knee pain since approximately 1975.  

In light of the above, the Board resolves reasonable doubt in the Veteran's favor and finds him credible with regard to his account of continuous problems since discharge from active service.

Resolving reasonable doubt in the Veteran's favor, the record is deemed at least in equipoise as to whether he has had a continuity of symptomatology since service for the currently diagnosed arthritis of the right knee, and the criteria for service connection for chronic disease have been met.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309; Walker, 708 F.3d at 1338-40.


ORDER

Entitlement to service connection for a right knee disability is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


